Citation Nr: 0709688	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hearing loss, prior to September 14, 2006.

3.  Entitlement to an evaluation in excess of 40 percent for 
service-connected hearing loss, from September 14, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service from July 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD and determined new 
and material evidence had not been submitted to reopen a 
claim for service connection for hearing loss.  

In a rating decision dated January 2005, the RO granted 
service connection for hearing loss and assigned a 10 percent 
disability rating, effective February 2004.  The veteran 
appealed the assignment of a 10 percent rating and, in 
October 2006, the RO increased his disability rating for 
service-connected hearing loss to 40 percent, effective 
September 2006.  The veteran was advised of the grant of the 
increased rating by letter and by a Supplemental Statement of 
the Case in October 2006.  However, he did not withdraw his 
appeal.  In accordance with AB v. Brown, 6 Vet. App. 35 
(1993), the veteran will generally be presumed to be seeking 
the highest rating available, and it follows that a partial 
grant of an increased rating does not terminate an appeal.  
Thus, the appeal continues.  

The claim of entitlement to service connection for PTSD is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.


FINDINGS OF FACT

1.  Prior to September 14, 2006, the competent and probative 
evidence of record demonstrates that an October 2004 VA 
audiological examination showed pure tone thresholds in four 
frequencies from 1000 to 4000 hertz (Hz) that averaged 57.5 
decibels in the veteran's left ear, with speech recognition 
of 78 percent, corresponding to Level IV hearing.  Pure tone 
thresholds in the veteran's right ear averaged 65 decibels, 
with speech recognition of 68 percent, corresponding to 
Level V hearing.

2.  As of September 14, 2006, the competent and probative 
evidence of record demonstrates that a September 2006 VA 
audiological examination showed pure tone thresholds in four 
frequencies from 1000 to 4000 Hz that averaged 60 decibels in 
the veteran's left ear, with speech recognition of 62 
percent, corresponding to Level VI hearing.  Pure tone 
thresholds in the veteran's right ear averaged 66.25 
decibels, with speech recognition of 58 percent, 
corresponding to Level VIII hearing.


CONCLUSIONS OF LAW

1.  Prior to September 14, 2006, the schedular criteria for 
an evaluation in excess of 10 percent for service-connected 
hearing were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2006).  

2.  As of September 14, 2006, the schedular criteria for an 
evaluation in excess of 40 percent for service-connected 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In April 2004, April 2005, and August 2005, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, including medical 
records, employment records, or records from other Federal 
agencies, including the service department and Social 
Security.  With respect to the veteran's claim for service 
connection for PTSD, the Board notes the VCAA letters 
informed the veteran that it was his responsibility to submit 
specific details about the stressful incidents in service 
that resulted in his PTSD, as well as medical records showing 
a diagnosis of PTSD. 

The Board notes that, while the VCAA letters did not 
specifically inform the veteran of the evidence necessary to 
warrant an increased evaluation for hearing loss, the VA 
General Counsel has held that 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate newly raised or "downstream" 
issues, such as the claim for increased compensation 
following the initial grant of service connection for hearing 
loss in the instant case, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  In this case, the veteran was given proper 
VCAA notice prior to the RO's grant of service connection for 
hearing loss.  Therefore, additional notice is not necessary 
in this case.  We do note that the veteran was specifically 
asked to provide to "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the April 2004, April 
2005, and August 2005 letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, SOCs dated in January and 
June 2005 provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection for hearing loss was established in 
January 2005, and the RO assigned a 10 percent disability 
rating under 38 C.F.R. §§ 4.85-4.87, Table VII, DC 6100 
(2005).  In October 2006, the RO increased the evaluation for 
service-connected hearing loss to 40 percent, effective 
September 2006.  The veteran asserts a higher disability 
rating is warranted.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's statements regarding his service-connected 
hearing loss and the many years he has suffered from hearing 
loss have been duly noted by the Board.  However, in 
evaluating service-connected hearing impairments, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 20 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hz.  The 
rating schedule establishes eleven different auditory acuity 
levels, designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Table VI, Diagnostic Code (DC) 6100 (2006).  
In situations where service connection has been granted for 
defective hearing involving one ear, and the veteran does not 
have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XI.  See 38 C.F.R. §§ 4.85-
4.87, Table VII, DC 6100 (2006).  




Here, the Board notes, although the veteran's service-
connected hearing loss is not specifically referred to as a 
bilateral disability, review of the record shows his hearing 
impairment affects both the left and right ear.  Therefore, 
the veteran's hearing loss is bilateral, and will be 
evaluated accordingly.  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz.  Id.  

A.  Entitlement to an evaluation in excess of 10 percent
prior to September 14, 2006

The most reliable and probative evidence of record, prior to 
September 2006, consists of an October 2004 VA audiological 
examination.  The results of the October 2004 examination 
indicate there was an average puretone threshold in the 
veteran's right ear of 65 decibels, with speech recognition 
of 68 percent, and an average of 57.5 decibels, with speech 
recognition of 78 percent in the left ear.  Evaluating these 
test scores using Table VI shows that his hearing acuity is 
at Level V in his right ear and Level VII in his left ear, 
which results in a 10 percent evaluation.  See 38 C.F.R. 
§ 4.85, DC 6100 (2004, 2005, 2006).  

The record contains a private audiological examination 
conducted in March 2004.  Although the private examiner 
submitted the audiogram report and discussed the results of 
the examination in terms of the veteran having a mild to 
severe sensorineural hearing impairment, the examiner did not 
transcribe the results, and the Board may not infer the 
results from a graph.  See also February 2005 VA outpatient 
treatment record.  Therefore, while the Board can observe 
these results, it would be speculative to conclude what the 
actual hearing levels are.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The record also contains 
a February 2006 VA outpatient treatment record which includes 
the veteran's bilateral puretone thresholds but does not 
contain his speech discrimination results.  The Board finds 
this evidence is insufficient to rate the veteran's hearing 
impairment, because it does not contain all necessary 
information.  The Board also notes the claims file includes a 
January 2001 VA audiological examination; however, that 
examination will not be considered in this claim because it 
was conducted in conjunction with a previous claim for 
service connection for hearing loss and before the evidence 
established there is a medical nexus between the veteran's 
current hearing loss and service.  

The Board has also considered the veteran's service-connected 
bilateral hearing loss under 38 C.F.R. § 4.86, for 
exceptional patterns of hearing impairment.  In this regard, 
the Board notes the October 2004 VA audiological examination 
report reflects that the puretone threshold of the four 
specified frequencies in the veteran's right ear were 55 
decibels or more.  See 38 C.F.R. § 4.86(a).  When this is 
present, a determination will be made as to the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  See id.  
The Roman numeral designation for hearing impairment of the 
right ear under Table VI-A is Roman numeral V, which is the 
same Roman numeral designation under Table VI and thus, will 
result in the same disability rating under Table VII.  The 
Board notes the veteran is not entitled to consideration 
under 38 C.F.R. § 4.86(b), because the evidence does not show 
a pure tone threshold of 30 decibels or less at 1000 Hz and 
70 decibels or more at 2000 Hz for either ear.

In order to be assigned a higher disability rating, the 
veteran would have to have Level III hearing in his left, 
better ear and at least Level VII in the right ear.  None of 
the pertinent examination findings reflects that level of 
disability.  Thus, the Board finds that the preponderance of 
the evidence shows the veteran is entitled to a 10 percent 
disability rating, and no more, prior to September 14, 2006.  
There is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


B.  Entitlement to an evaluation in excess of 40 percent
from September 14, 2006

The results of the September 2006 VA audiological examination 
indicate that there was an average pure tone threshold in the 
veteran's right ear of 66.25 decibels, with speech 
recognition of 58 percent, and an average of 60 decibels, 
with speech recognition of 62 percent in the left ear.  
Evaluating these test scores using Table VI shows that the 
veteran's hearing acuity is at Level VIII in his right ear 
and Level VI in his left ear, which results in a 40 percent 
disability rating.  

The evidence of record shows the veteran's hearing loss in 
the right ear fits the requirements of an unusual pattern of 
hearing impairment under C.F.R. § 4.86(a).  In evaluating the 
veteran's hearing loss under 38 C.F.R. § 4.86(a), the Board 
notes the Roman numeral designation for hearing impairment of 
the right ear under Table VI-A is Roman numeral IV, which is 
lower than the Roman numeral designation under Table VI and 
thus, does not assist the veteran in obtaining a higher 
disability evaluation under Table VII.  The veteran is not 
entitled to consideration under 38 C.F.R. § 4.86(b), because 
the evidence does not show a pure tone threshold of 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz for either ear.

In order to be assigned a disability rating higher than 40 
percent, he would have to have Level VI hearing in his left, 
better ear and at least Level X in the right ear.  As noted, 
the September 2006 VA audiological examination does not 
reflect that level of disability and there are no additional 
audiological examinations of record.  Therefore, the Board 
finds the veteran is not entitled to a disability rating 
higher than 40 percent, from September 2006.  

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an evaluation in excess 
of 40 percent for service-connected hearing loss, from 
September 2006, the benefit-of-the- doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected hearing loss, prior to September 14, 2006, 
is denied.

Entitlement to an evaluation in excess of 40 percent for 
service-connected hearing loss, from September 14, 2006, is 
denied.


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Review of the record reveals the veteran has a current 
diagnosis of PTSD.  Therefore, the controlling issue is 
whether there is credible supporting evidence that the 
veteran's reported in-service stressors actually occurred.  
The veteran asserts that he experienced several stressful 
events during his service during World War II.  He 
specifically reported that, on one occasion in 1943, his 
unit, the 3430th Ordinance Medium Automotive Maintenance 
Company, was on a convoy mission when an artillery shell 
exploded near them.  The veteran reported that he was knocked 
unconscious and two of his fellow soldiers went missing or 
were killed by the explosion.  The veteran has also reported 
that his unit was aboard a ship for 46 days in 1943 and that, 
one night, they encountered a strong storm that caused two of 
his friends from a different company to be thrown overboard 
and drowned.  

The Board notes the RO attempted to verify the veteran's 
claimed in-service stressors, and in April 2005, the U.S. 
Armed Services Center for Unit Records Research (CURR, now 
known as the U.S. Army and Joint Services Records Research 
Center (JSRRC)) responded with unit histories that showed the 
veteran and his company were indeed aboard the SS Ile De 
France in December 1942 but the history did not document any 
incidents of anyone falling overboard or drowning.  However, 
JSRRC also indicated that they do not maintain morning 
reports for the veteran's unit, and that such reports may be 
requested in order to document whether anyone assigned to the 
unit died in December 1942.  Similarly, JSRRC indicated that 
unit histories for 1943 did not document any bomb explosions 
that resulted in casualties, but that morning reports may be 
requested in order to verify whether anyone assigned to the 
unit was killed in March 1943.  

Although the RO attempted to verify the veteran's stressors, 
there is no indication in the record that morning reports 
were requested for the veteran's unit in December 1942 or 
March 1943 to further verify whether the claimed stressors 
actually occurred.  

In addition, the Board notes that it has been reported to VA 
that the veteran had "fire-related" service, which means 
that, based upon the veteran's period of service, his service 
medical and personnel records were presumably destroyed by an 
accidental fire at the National Personnel Records Center 
facility in St. Louis, Missouri, in July 1973.  In view of 
the apparent loss of service records by fire, the Board is 
most sensitive to our heightened obligation to explain our 
dispositive findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In this matter, that case law cautions that 
we should attempt to develop the evidence further.  As such, 
the Board finds a remand is necessary for additional 
development.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.	Attempt to verify the occurrence of the 
claimed stressor(s) by requesting 
morning reports for the veteran's unit, 
the 3430th Ordinance Medium Automotive 
Maintenance Company, from December 1942 
to January 1943, and from March to 
April 1943.  The RO should also contact 
the Naval Historical Center and/or the 
National Archives and request the deck 
logs and command history for the SS Ile 
De France from December 1942 and 
January 1943.  Any information obtained 
should be associated with the claims 
file.  If the search efforts produce 
negative results, the claims file 
should be so documented.

2.	Thereafter, if, and only if, any alleged 
stressor(s) are verified, schedule the 
veteran for an examination by a VA 
psychiatrist knowledgeable in evaluating 
PTSD, to determine whether he has PTSD 
under the criteria in DSM-IV, based upon 
the verified stressor(s) only.  The 
examiner may request psychological 
testing, if indicated, in order to 
determine a diagnosis.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.  A rationale should be 
provided for any opinion offered.  

3.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


